Order entered April 21, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01165-CR
                             No. 05-19-01166-CR
                             No. 05-19-01167-CR
                             No. 05-19-01168-CR

                     DAVID JASON GARCIA, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 1
                           Dallas County, Texas
Trial Court Cause Nos. F-1739675-H, F-1739376-H, F-1839433-H, F-1900494-
                                    H

                                   ORDER

      The State’s motion for extension of time to file brief is GRANTED. The

State’s brief is deemed FILED on April 17, 2020.


                                           /s/     DAVID L. BRIDGES
                                                   PRESIDING JUSTICE